            Case 2:20-cv-03916-JHS Document 20 Filed 08/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DENNIS FULTON,

                          Petitioner,
                                                                  CIVIL ACTION
        v.                                                        NO. 20-3916

 BARRY SMITH, et al.,

                          Respondents.



                                              ORDER

       AND NOW, this 3rd day of August 2021, upon consideration of Petitioner’s Petition for a

Writ of Habeas Corpus (Doc. No. 1), Petitioner’s Motion for Stay (Doc. No. 2), Respondents’

Response to Petitioner’s Motion for Stay (Doc. No. 17), and the Report and Recommendation of

United States Magistrate Judge David R. Strawbridge (Doc. No. 19), it is ORDERED as follows:

       1.       The Report and Recommendation (Doc. No. 19) is APPROVED and ADOPTED.

       2.       Petitioner’s Motion for Stay (Doc. No. 2) is GRANTED.

       3.       The Petition for a Writ of Habeas Corpus (Doc. No. 1) is STAYED and held in

                ABEYANCE while Petitioner litigates his direct appeal in the state courts.

       4.       Petitioner shall notify the Court within thirty days of the conclusion of the state

                court proceedings. At that time, Petitioner shall provide a written status report

                detailing the conclusion of his state court proceedings and include a copy of the

                relevant state court disposition. Petitioner shall inform the Court whether the state




                                                  1
Case 2:20-cv-03916-JHS Document 20 Filed 08/04/21 Page 2 of 2




    court proceedings impacted his habeas petition in anyway.



                                        BY THE COURT:



                                        / s/ Joel H. S l om sky
                                        JOEL H. SLOMSKY, J.




                                    2
